Citation Nr: 0901419	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-18 915	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the failure to address the question of service 
connection for any knee disability or pes planus by an April 
1990 rating decision constitutes clear and unmistakable error 
(CUE).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

By a statement received in April 2006, the veteran withdrew 
all issues on appeal except the CUE claim cited above.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1990, the 
RO granted service connection for low back pain with sciatic 
nerve problems, but did not adjudicate the question of 
service connection for knee disability or pes planus.  

2.  It is not undebatable that the evidence of record at the 
time of the April 1990 rating decision, in accordance with 
applicable law then in effect, warranted entitlement to 
service connection for pes planus or any knee disability.  


CONCLUSION OF LAW

The failure, in April 1990, to adjudicate service connection 
claims for knee disability or pes planus was not clear and 
unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this case, the Board notes the Veteran's Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), which requires that certain 
notifications and actions to assist the veteran occur.  
However, claims for CUE must be decided based on the evidence 
of record at the time of the rating decision at issue as such 
claims are based on a request for a revision of a previous 
decision.  Accordingly, the United States Court of Appeals 
for Veterans Claims (Court) has held that the duties to 
assist and notify under the VCAA are not applicable to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  

The veteran's service medical records (SMRs) show several 
entries indicating that the veteran complained of bilateral 
knee pain.  A September 1984 note, dated about two weeks 
after entry onto active duty, shows that the veteran 
complained of bilateral knee pain for one week.  The record 
referred to ruling out gross instability.  An entry the 
following month, in October 1984, indicated gross instability 
of the left knee with patellofemoral pain syndrome.  Another 
entry in November 1984 indicated that the veteran complained 
of left knee pain.  The assessment was patellofemoral pain 
syndrome.

An April 1985 entry shows that the veteran complained that 
his knees were popping.  There was no definite pain 
experienced with the popping.  A January 1988 general medical 
examination revealed normal feet and lower extremities.  An 
August 1988 entry revealed that the veteran complained of 
intermittent bilateral knee pain for two years.  A physical 
therapist's assessment was abnormal structure in the 
veteran's lower extremities, described as very prominent 
fibula head and excessive tibial rotation at both knees 
during gait.  The left knee was worse than the right knee.  
Ten degrees of genu recurvatum was noted.  The note also 
noted abnormal pronation of the feet, and prescribed arch 
supports; the veteran was put on profile and told to return 
to the clinic in one month.  An x-ray of the left knee the 
following month, in September 1988, revealed no 
abnormalities.  An October 1988 orthopedic consultation 
revealed chronic hip and knee pain and attributed the pain to 
severe bilateral pes planus.  

In a claim received in February 1990, the veteran sought 
service connection for low back pain and sciatic nerve 
problems; he did not claim service connection for either a 
knee disability or pes planus.  The veteran was scheduled for 
a VA examination in connection with his back/sciatic nerve 
claim, but he failed to report for the examination.  In a 
rating decision dated in April 1990, the RO granted service 
connection for low back pain with sciatic nerve problems, and 
rated the disability as noncompensably (zero percent) 
disabling.  The veteran did not appeal the April 1990 rating 
decision, and it thus became final.  38 U.S.C.A. § 7105 
(2002); 38 C.F.R. § 20.1103 (2008).  

In a claim received in June 2001, the veteran contended that 
there was CUE in the April 1990 rating decision because the 
RO did not consider evidence in the veteran's SMRs showing 
that he had bilateral knee problems and bilateral pes planus.  
The veteran bases his CUE claim on wording found in Part 3 of 
the VA regulations, which states, in pertinent part, that 
"[e]ach disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence."  
38 C.F.R. § 3.303 (1989).  

Although it may be disputed whether the veteran's service 
records show that the knee problems about which the veteran 
complained represented a "disabling condition" as 
contemplated by 38 C.F.R. § 3.303, it is undisputed that the 
RO did not consider the evidence in the veteran's SMRs 
concerning knee and pes planus complaints when it adjudicated 
his back and sciatic nerve claims in April 1990.  However, 
failure to consider such issues does not end the Board's 
analysis.  Even if a failure to address the question of 
service connection for pes planus or knee disability was an 
error (failure to consider a disabling condition shown by 
service records), such an error must be a clear and 
unmistakable one before the benefit sought by the veteran may 
be granted.  38 C.F.R. § 3.105.  

A claim of CUE is a collateral attack on a final decision by 
a VA RO or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 
(Fed. Cir. 2002) (en banc), cert. denied, 539 U.S. 926 
(2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. 
§ 5109A(a), a RO decision is subject to revision on the 
grounds of CUE.  "In order for there to be a valid claim of 
[CUE], there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc); see also 38 C.F.R. § 20.1403(a) 
(upheld in Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-
97 (Fed. Cir. 2000), cert. denied, 532 U.S. 973 (2001)).  
Moreover, CUE exists only when the error is outcome 
determinative, that is, the error manifestly changed the 
outcome of the decision.  Cook, 318 F.3d at 1344; Bustos, 
179 F.3d at 1381; Disabled Am. Veterans, 234 F.3d at 696.  
"If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable."  See 38 C.F.R. § 20.1403(c) (upheld in 
Disabled Am. Veterans, 234 F.3d at 697).  Disagreements about 
how the facts were weighed or evaluated and failures of the 
duty to assist cannot be CUE.  If the evidence establishes 
CUE, an undebatable, outcome-determinative error, the prior 
decision must be reversed or revised, 38 U.S.C.A. 
§§ 5109A(a), 7111(a), and the decision constituting the 
reversal or revision "has the same effect as if the decision 
had been made on the date of the prior decision," 38 U.S.C. 
§§ 5109A(b), 7111(b).

Here, the Board finds that it is not clear (i.e., it is not 
undebatable) that a different result--award of service 
connection for knee disability or pes planus--would have 
ensued had the RO considered claims of service connection for 
knee disability or pes planus in its April 1990 rating 
decision.  This is so because the mere consideration of an 
issue(s) would not necessarily have resulted in the granting 
of service connection for either or both disabilities.  To 
understand the reason for this it is necessary to understand 
the basis for service connection.  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Here, at the time of the April 1990 rating decision, while 
there was evidence of knee problems and of pes planus during 
service, there was no evidence of record at the time that 
there were then-current knee or pes planus disabilities, and 
no medical evidence of a nexus between any knee disability or 
pes planus and the veteran's military service.  Because at 
the time of the April 1990 rating decision there was no 
evidence of then-current knee or pes planus disabilities, and 
no nexus evidence, the Board finds that it is not clear 
(i.e., it is not undebatable) that a different result would 
have ensued had the RO considered claims of service 
connection for knee disability or pes planus in its April 
1990 rating decision.  

The veteran has argued that his claim was filed so soon after 
separation that the RO should have considered his SMRs 
sufficient to establish current disability for purposes of 
awarding service connection.  However, the last reference to 
knee problems or pes planus in the SMRs was in late 1988, 
well before the veteran was separated from service.  
Additionally, no chronic disease, such as arthritis, was 
definitely diagnosed during service such as to allow for the 
reasonable inference that the veteran continued to experience 
the same problem after separation as was noted during 
service.  Consequently, any error in failing to adjudicate 
service connection may not be said to be clear and 
unmistakable.  In other words, it is not undebatable, based 
on the evidence of record then available, that service 
connection would have been granted had the RO adjudicated 
these issues.


ORDER

The appeal is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


